     Case 4:18-cv-00289-CRW-SBJ Document 15-2 Filed 05/10/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

DANIEL THOMAS ROBBINS,                           :
     Plaintiff,                                  :
                                                 :   CIVIL ACTION No.: 4:18-cv-289
       v.                                        :
                                                 :
THE CITY OF DES MOINES, IOWA,                    :   PLAINTIFF’S STATEMENT OF
Des Moines Police Detective BRAD                 :   ADDITIONAL FACTS THAT
YOUNGBLUT and Des Moines Police                  :   PRECLUDE SUMMARY JUDGMENT
Lieutenant JOSEPH LEO, and                       :
Des Moines Police Sergeant                       :
CHRISTOPHER CURTIS,                              :
       Defendants.                               :


       COMES NOW Plaintiff Daniel Robbins, through the undersigned counsel, and states

the following additional facts that preclude summary judgment:

       1.      Defendant City of Des Moines (“The City”) Police Department Patrol Services

Bureau Standard Operation Procedure, Chapter 10 – Field Operations makes no mention of the

First Amendment right of citizens to record police officers performing their public duties. (Def.

MSJ App. at 28).

       2.      The City has no written policy of the First Amendment right of citizens to record

police officers discharging their public duties. (Pl. MSJ App. at 3 - Answer to Request for

Production No. 2).

       3.      The International Association of Chiefs of Police (“ICAP”) has developed a written

policy for Recording Policy Activity that was effective December 2015. (Pl. MSJ App. at 7-12).

       4.      The City does not track or categorize cases related to citizens recording of police

activity. (Pl. MSJ App. at 3-4 - Answer to Request for Production No. 3).
      Case 4:18-cv-00289-CRW-SBJ Document 15-2 Filed 05/10/19 Page 2 of 2



          5.         The City was aware that on at least three prior occasions citizens had made

complaints about being harassed or arrested related to their videoing of officers’ public arrests of

individuals. (Pl. MSJ App. at 6 - OPS Call Log).

          6.         No corrective action, training or retraining was given to the three officers

involved in the previous OPS complaints. (Pl. MSJ App. at 6 - OPS Call Log).

                                                                         Respectfully submitted,

                                                                         s/Gary Dickey
                                                                         Gary Dickey, AT0001999
                                                                         DICKEY & CAMPBELL LAW FIRM, P.L.C.
                                                                         301 East Walnut Street, Suite 1
                                                                         Des Moines, IA, 50309
                     CERTIFICATE OF SERVICE
  The undersigned hereby certifies that on 05/10/19 a true copy of       Tel: 515-288-5008 Fax: 515-288-5010
  the foregoing instrument was served upon each of the attorneys         gary@dickeycampbell.com
  of record, or the parties if unrepresented, at their respective
  addresses disclosed on the pleadings electronically and by U.S.
  Mail.                                                                  s/Glen S. Downey
                                                                         Glen S. Downey, AT0012428
 Signature: /s/ Gary Dickey
                                                                         Law Offices of Glen S. Downey, LLC
                                                                         5214 Ingersoll Avenue
                                                                         Des Moines, IA, 50312
                                                                         Tel: 412.865.7110
                                                                         glen@downey-law.net

                                                                         Attorneys for Daniel Thomas Robbins




                                                                     2
